Proceeding pursuant to article 78 of the CPLR to prohibit respondents from taking any action with respect to Indictment No. 480-01/73 in the County Court, Westchester County. On the court’s own motion, matter referred to the Special Term of the Supreme Court, Westchester County, for hearing and report, together with its findings, on the question of what transpired in open court on April 18, 1973 from the time that the jury returned from dinner up to and including its discharge by the Judge presiding in People v Wiley (Indictment No. 401/72). In the interim, determination of this proceeding shall be held in abeyance. Latham, Acting P. J., Shapiro, Cohalan, Brennan and Benjamin, JJ., concur.